SECOND DIVISION
                                                                        May 25, 2010




No. 1-08-0354


THE PEOPLE OF THE STATE OF ILLINOIS,                    )    Appeal from the
                                                        )    Circuit Court of
                   Plaintiff-Appellee,                  )    Cook County
v.                                                      )
                                                        )
RODERICK T. ALLEN,                                      )
                                                        )
                   Defendant-Appellant.                 )
                                                        )    Honorable Arthur F. Hill,
                                                        ))   Jr.,
                                                             Judge Presiding.




      JUSTICE KARNEZIS delivered the opinion of the court:

      Following a jury trial in which defendant Roderick Allen represented himself pro

se, defendant was found guilty of first-degree murder and home invasion and was

sentenced to consecutive 60-year and 25-year terms of imprisonment, respectively. On

appeal, defendant contends: (1) the cause must be remanded for a hearing pursuant to

Batson v. Kentucky, 476 U.S. 79, 90 L. Ed. 2d 69, 106 S. Ct. 1712 (1986); (2) he was

not mentally competent to represent himself pro se pursuant to Indiana v. Edwards, 554
1-08-0354


U.S. ____, 171 L. Ed. 2d 345, 128 S. Ct. 2379 (2008); (3) his waiver of trial counsel

was invalid; (4) the State's comments in its opening statement and closing argument

were prejudicial; and (5) the trial court should have used a separate verdict form for

felony murder instead of a general verdict form for murder. For the following reasons,

we affirm the judgment of the circuit court.

                                      BACKGROUND

       Defendant was convicted of the first-degree murder of the victim, his sister,

Debbie Whitebear. The record indicates that on August 7, 2004, defendant entered his

mother's home at 9043 South Cornell Avenue in Chicago and stabbed his sister several

times in the chest, causing her death. Defendant's theory of the case, which he

maintained throughout pretrial, trial and posttrial proceedings, was that he stabbed the

victim to protect their elderly mother from the victim's abuse and that his siblings were

keeping the existence of a real-estate trust, of which defendant was the beneficiary,

secret from him. Defendant's theory also included his belief that his father, Claude W.

Allen, Jr, who was deceased, was responsible for the disappearance of numerous

missing persons, which he urged police officers and the State's Attorney's office to

investigate. Defendant additionally maintained that Claude W. Allen, Jr., was not his

real father and his real father was an individual named Carl Lewis, from whom he stood

to inherit the proceeds of a real-estate trust.

       The pretrial proceedings in this case were quite lengthy due in part to defendant

being found not mentally fit to stand trial as well as defendant proceeding pro se.


                                               2
1-08-0354


Judge Thomas R. Sumner presided over defendant's pretrial proceedings. On

September 2, 2004, Assistant Public Defender John Coniff was appointed to represent

defendant. Defendant objected to the public defender's representation. The half sheet

indicates that a behavorial clinical examination was ordered by the court.

       Dr. Deborah Ferguson, a licensed clinical psychologist, interviewed defendant

and submitted her report, which was dated December 27, 2004. Her report indicated

that she found defendant fit to stand trial, but was unable to render an opinion

regarding defendant's sanity at the time of the offense. The report also noted that

although defendant denied having any delusions or paranoia, he blamed his life

circumstances on the fact that his "step-father" was never prosecuted for being a serial

killer and his belief that his siblings had conspired to prevent him from receiving an

inheritance from a real-estate trust. The report noted that it was unclear whether these

beliefs were delusional in nature or had some basis in fact.

       The court ordered another behavorial clinical examination, which was conducted

by Dr. Jonathon Kelly, a psychiatrist, on January 3, 2005. Dr. Kelly's report indicated

that defendant was fit to stand trial, but did not reach an opinion regarding defendant's

sanity at the time of the offense.

       On January 27, 2005, defendant filed a pro se motion for withdrawal of the public

defender. Defendant's attached affidavit indicated that he was displeased with the

court proceedings that had occurred, his counsel was in collusion with the prosecutor

and the prosecutor had tried to intimidate him and retaliate against him. He made


                                             3
1-08-0354


further reference to a prior court proceeding in which he accused assistant State's

Attorneys and a trial judge of ignoring "the documented exploits of a serial child killer,

one Claude W. Allen Jr *** and proceeded to maliciously prosecute the then and now

defendant, Roderick T. Allen, in order to facilitate Claude Allen's efforts to cheat

Roderick Allen of an inheritance."

       Also on that date, the court ordered another behavorial clinical examination

regarding defendant's sanity in part because of defendant's request to represent

himself. Pursuant to the court's order, Dr. Nishad Nadkarni, a psychiatrist, interviewed

defendant on February 23, 2005, and found defendant fit to stand trial.

       In March 2005, defendant filed several pro se motions including a motion

concerning the criminal background of Claude W. Allen, Jr., as well as a motion seeking

all financial records of his mother and siblings with respect to a real-estate trust.

Defendant also sought documents relating to an altercation he had with his brother,

Quintin Allen.

       Dr. Peter Lourgos, a psychiatrist, interviewed defendant on April 19, 2005, and

found defendant unfit to stand trial. Specifically Dr. Lourgos stated "[a]lthough Mr. Allen

is able to state his charge, describe the roles of various courtroom personnel, and

describe basic courtroom procedures, he appears to be harboring numerous

persecutory delusions regarding his attorney, the [S]tate's [A]ttorney, and the judge."

Dr. Lourgos further stated that defendant's "written motion and requests to the court are

replete with delusional material *** [which is] substantially impairing his ability to


                                              4
1-08-0354


effectively assist counsel in his defense."

       The court held a hearing on May 10, 2005, in which it ordered Drs. Ferguson,

Kelly and Nadkarni to review defendant's pro se motions and update their opinions

regarding his fitness.

       The court held a fitness hearing on June 1, 2005. Defendant was represented

by the public defender at the hearing. Drs. Ferguson, Kelly and Lourgos testified that

defendant was not fit to stand trial. They all agreed that defendant understood the

charges against him and the courtroom proceedings, but questioned whether he would

be able to assist in his defense. They all diagnosed defendant with psychotic

delusional disorder. Defendant's delusions included his belief that his sister, his

counsel, the judge and the prosecutor were working together to "railroad" him, and his

numerous pro se filings were "out of touch with reality." However, Dr. Nadkarni stated

that he found defendant fit to stand trial. Dr. Nadkarni based his opinion on the fact that

defendant provided rational and logical reasons for his pro se motions and defendant

had written some of the information in his motions based on his anger with how his

case was proceeding in court. The jury found defendant unfit to stand trial, but

determined that he could be restored to fitness within a year of treatment. Defendant

was remanded to the Department of Mental Health and remained at the Chester Mental

Health Center for six months where he was treated without medication.

       On February 1, 2006, Dr. Kelly found defendant fit to stand trial. Specifically, Dr.

Kelly found that defendant "has an understanding of the charges against him,


                                              5
1-08-0354


consequences of a plea, judgment or sentence, the functions of the participants in the

trial process and the nature and purposes of proceedings *** and found defendant able

to assist in his defense." Defendant, through counsel, stipulated to the report. The

court made a finding that defendant had been restored to fitness and therefore was fit

for trial.

        In June 2006, defendant again filed numerous pro se motions, including a motion

to proceed pro se. The trial court advised defendant that he would be held to the same

standards as an attorney, to which defendant replied he understood. The court then

noted, "I believe that because of the motions that you've filed and things that you've

done so far, notwithstanding the fact that you were referred to the Department of Mental

Health, it appears to me that you may be capable of doing this on your own." The court

then discharged defendant's attorney.

        Defendant's additional pro se motions included a motion to dismiss based on a

speedy trial violation, a motion alleging a Brady violation with respect to the fitness

hearing jury, and several motions for substitution of judge. Throughout the pretrial

proceedings defendant filed approximately 13 motions for substitution of judge, which

were all denied.

        At a hearing on May 8, 2007, the court told defendant:

         "Mr. Allen, I'm going to tell you this. I've been trying to make sense of

        where you're going with much of this. A lot of this we've covered and I'm

        not sure you are understanding what's going on here in terms of - - I'm


                                              6
1-08-0354


      trying not to prevent you from asserting your defense but I really have

      some concerns and I'm just going to say this for the record. I have some

      concerns about what's going on here in terms of what it is that you are

      doing and how you are proceeding and your perception about our

      proceedings here and so I have a bona fide doubt once again about

      whether or not you are fit to stand trial. And, I'm going to have you

      examined once again. Just to be certain."

Dr. Kelly examined defendant on May 23, 2007, and found defendant fit for trial.

      Defendant's case was transferred to Judge Arthur F. Hill, Jr., for a jury trial that

commenced on November 13, 2007. The court reviewed the waiver of counsel with

defendant and defendant confirmed that he still wanted to represent himself. The

report of proceedings indicates that defendant informed the court that he was 51 years

old and had graduated from the University of Illinois in 1981 with an engineering

degree. The court told defendant:

      "I can see that you are a very articulate and very intelligent man. And I

      say these things first off so the record is clear, also to let you know that I

      have a bit of a feel for you in terms of your intelligence and your

      articulation."

      At trial, Paula Powers, who is also defendant's sister, testified that their mother,

Frances Allen, suffered from Alzheimer's and dementia and the victim, their sister,

Debbie, had moved into their mother's home to help take care of her. Powers became


                                             7
1-08-0354


their mother's legal guardian through guardianship proceedings after their mother had

been diagnosed with Alzheimer's and dementia. According to Powers, their mother did

not allow defendant inside the house because defendant had threatened to kill Debbie

for the last 20 years. She further stated that Debbie had numerous restraining orders

filed against defendant. On cross-examination, defendant asked Powers if she knew of

anyone else claiming to be defendant's father, to which she responded in the negative.

      Mary Exson testified that she is Frances Allen's caregiver. She stated that on

the morning of August 7, 2004, she and Frances left the house to go to the store.

When they left, she saw defendant standing outside the house. When they returned,

defendant was still standing outside the house. Defendant helped his mother out of the

car and up the stairs to the front porch. Frances wanted to keep talking with defendant

but Exson tried to get her to come inside the house. Exson knew that defendant was

not allowed inside the house. Debbie came out of the house and grabbed Frances to

get her inside the house. Defendant entered the house and hit Debbie several times in

the back of the head and neck, knocking her to the ground. Defendant straddled

Debbie, held his hand over her neck and removed a knife from his pocket. Exson ran

outside and yelled for help. She saw defendant pull down a window curtain and then

Frances came out of the house. On cross-examination, defendant questioned Exson

about Debbie's pets that lived in the house, stating that there were three cats and three

dogs. Exson denied any knowledge of Debbie using her dog to abuse Frances. Exson

also stated that Debbie had told her of a prior instance in which defendant tried to


                                            8
1-08-0354


attack Debbie.

      Kenneth Brooks testified that he was working in the yard several houses away

from Frances Allen's house when he saw a woman come out of the house yelling "help"

and "he's got a knife." Brooks alerted a neighbor, Shirley Brown, who was a police

officer. Brooks saw another woman come out of the house and then someone inside

slammed the front door shut and closed the front window curtain.

      Officer Shirley Brown testified that when she approached the house she tried to

get in the front door and back door but they were both locked. She further stated that

she made two telephone calls to 9-1-1.

      David Welsh, a firefighter with the Chicago fire department, testified that when

he arrived on the scene, he saw the victim lying face-down in a pool of blood. She had

multiple stab wounds to the chest area around the heart.

      Defendant was apprehended later that evening. Detective John Fassl testified

that he interviewed defendant at the police station that evening. After advising

defendant of his Miranda rights, defendant stated that he had gone to his mother's

house that morning, but Debbie would not let him inside. He walked around the

neighborhood and then returned to the house and sat on the front porch. When his

mother returned from the store, he helped her out of the car but Debbie would not let

him inside the house and he became upset. He admitted to pushing Debbie and

stated, "I just snapped." Defendant declined to talk further. Detective Fassl noticed

some spots on defendant's shorts that appeared to be dried blood. He placed the


                                            9
1-08-0354


shorts in an evidence bag for testing.

      Lisa Fallara testified she is a forensic scientist in the areas of biology and DNA

analysis and is employed with the Illinois State Police Forensic Science Center. She

tested the shorts defendant had been wearing for the presence of blood and found that

they tested positive. She sent the shorts to a private forensic company for further

testing. Michael Cariola, a representative from the Bode Technology Group, testified

that the blood found on the shorts matched the victim's blood sample.

      Dr. Valerie Arangelovich testified that she conducted an autopsy on the victim.

The victim had three stab wounds to her chest and multiple incised wounds on her

hands, which are also referred to as defensive wounds. Dr. Arangelovich determined

the cause of death was from multiple stab wounds and she classified the manner of

death as homicide. On cross-examination, Dr. Arangelovich stated that she did not find

any evidence of the victim having been grabbed by the neck or hit in the back of the

head or neck.

      Defendant testified on his own behalf. He admitted to stabbing the victim twice,

but speculated that an officer who came on the scene later inflicted the third stab

wound. He stated that he stabbed Debbie in order to protect their mother from

Debbie's ongoing abuse. Defendant claimed that Debbie forced their mother to engage

in acts of beastality with Debbie's dog, Debbie fed their mother substances that were

not fit for human consumption and that on one occasion, their mother was left on the

floor for several hours because she was unable to get up. On cross-examination,


                                           10
1-08-0354


defendant admitted that his mother had not told him about any abuse, but that he could

tell she had been abused by the look on her face and they way she leaned on him

when he helped her up the stairs that day.

      The jury found defendant guilty of first degree murder and home invasion.

Defendant now appeals.

                                       ANALYSIS

                                      Batson Issue

      On appeal, defendant first contends that the cause must be remanded for a

hearing pursuant to Batson v. Kentucky, 476 U.S. 79, 90 L. Ed. 2d 69, 106 S. Ct. 1712

(1986), because the trial court improperly collapsed the three-step Batson procedure

when it denied defendant's Batson objection.

      In Batson, the Supreme Court held that it was a violation of the equal protection

clause of the fourteenth amendment for the prosecution to use a peremptory challenge

to exclude a prospective juror solely on the basis of race. Batson, 476 U.S. at 89, 90 L.

Ed. 2d at 82-83, 106 S. Ct. at 1719, The Batson Court provided a three-step procedure

for evaluating claims of discrimination in jury selection. Mack v. Anderson, 371 Ill. App.
3d 36, 44 (2006). First, the moving party must make a prima facie showing that the

nonmoving party exercised its peremptory challenge on the basis of race. Mack, 371 Ill.

App. 3d at 44. Second, if the moving party makes a prima facie showing, the burden

shifts to the nonmoving party to articulate a race-neutral reason for excluding each of

the venirepersons in question. Mack, 371 Ill. App. 3d at 44. Third, the trial court


                                             11
1-08-0354


evaluates the reasons provided by the nonmoving party as well as the moving party's

claim that the proffered reasons are pretextual. Mack, 371 Ill. App. 3d at 44.

       To satisfy Batson's first stage of making a prima facie showing, the moving party

must produce evidence sufficient to permit the trial court to draw an inference that

discrimination has occurred. People v. Hogan, 389 Ill. App. 3d 91, 99 (2009). The

court must consider the totality of the relevant facts and all the relevant circumstances.

To determine whether a prima facie showing has been established, the court may

conduct a "comparative juror analysis," as well as consider additional factors, such as:

(1) the racial identity between the party exercising the peremptory challenge and

excluded venirepersons; (2) a pattern of strikes against African-Americans on the

venire; (3) a disproportionate use of peremptory challenges against African-Americans;

(4) the level of African-American representation in the venire as compared to the jury;

(5) the prosecutor’s questions and statements of the challenging party during voir dire

examination and while exercising peremptory challenges; (6) whether the excluded

African-American venirepersons were a heterogeneous group sharing race as their only

common characteristic; and (7) the race of the defendant, victim, and witnesses in the

case. Hogan, 389 Ill. App. 3d at 99-100. We will not overturn the trial court's

determination on a Batson claim unless it is clearly erroneous. People v. Davis, 233 Ill.
2d 244, 261 (2009) (Davis II).

       After voir dire, but before the jury had been sworn in, the court informed

defendant and the State that one of the jurors had a medical emergency and would be


                                            12
1-08-0354


dismissed from the jury. The court suggested that the first alternate juror, Mr. Macon,

be put on the jury. Defendant did not object to the court's suggestion, but instead

informed the court that he was filing a "Motion To Discharge Jury Panel." Defendant's

motion alleged that the jury panel should be discharged "due to the exclusion of all men

of African blood from the jury" because "the State removed every person who was male

and of the defendant's race from the jury." The one-page motion alleged no specific

facts to support the allegation of discrimination. The court noted that Mr. Macon was

African-American, and the following colloquy then occurred:

             "THE COURT: You can feel free to file it at your leisure. I will say

      that, I will say that as I observed the jury selection process, there was no

      indication of any purposeful disqualification of any juror of any race, color,

      or creed, as I watched the process. I listened to the responses of many of

      the jurors. It should be noted that some of the jurors who happened to be

      African-American males were trying their best to get off the jury. Some

      were challenged for cause successfully. That was agreed to by the

      defense. You can file your motion. You can preserve that for the record.

             DEFENDANT: Thank you.

             THE COURT: I wanted to make that statement as a matter of

      record and you can file that motion. Understanding what it is, I will

      respectfully deny it at this time.

                                           ***


                                            13
1-08-0354


             THE COURT: That's fine. So the record should reflect that the

      defendant's motion to discharge the jury for removal of all black males - -

             DEFENDANT: Right it. Was three on there. One I agreed for

      cause, the other two the State used their challenges on, is that correct?

             MR. CLARK [Assistant State's Attorney]: I don't recall.

             THE COURT: I was trying to be sure about the title of your motion.

      Motion to discharge jury panel is denied."

      Defendant argues that the trial court denied him the opportunity to make a prima

facie showing of discrimination as required by the first stage of the three-step Batson

procedure. Defendant maintains that instead of following the proper procedure, the trial

court relied on its own observations to make a judicial determination that the State had

not engaged in any purposeful discrimination.

      We disagree. It is true that the Batson procedure consists of three stages.

However, a Batson claim will not proceed beyond the first stage if the movant does not

make a prima facie showing that the nonmoving party exercised its peremptory

challenge on the basis of race. This is exactly what occurred here. Defendant filed his

written motion to discharge the jury on the basis that African-American men had been

removed from the jury by the State. The bare-bones motion did not contain any specific

facts to support the allegation of discrimination. To make it beyond stage one,

defendant must produce evidence sufficient to permit the trial court to draw an

inference that discrimination had occurred. Defendant's motion was inadequate to


                                           14
1-08-0354


make a prima facie showing of discrimination. Additionally, the part of the report of

proceedings that briefly discussed the motion did not contain any specific facts that

would support an inference that discrimination had occurred.

       We are not persuaded by defendant's reliance on Hogan or People v. Davis, 231
Ill. App. 3d 349 (2008) (Davis I). In Hogan, this court reversed and remanded the cause

for a new trial because it determined that the trial court had not followed the three-step

Batson procedure when it did not allow defense counsel the opportunity to make a

prima facie showing of discrimination before it proceeded to the State's reasons for

excluding the juror and ultimately making its ruling. Hogan, 389 Ill. App. 3d at 101-02.

In Davis I, this court reversed and remanded the cause for a Batson hearing because

the trial court collapsed the three-step Batson procedure into one step when it

considered only whether the State could offer a race-neutral explanation for striking a

juror. Davis I, 231 Ill. 2d at 368-69.

       Hogan and Davis I make clear that when there is a Batson objection, the trial

court must allow the defendant the opportunity to make a prima facie showing of

discrimination before the court determines whether it is necessary to proceed to the

second and third stages. Here, however, as stated above, defendant's Batson

objection occurred after voir dire proceedings and was made in the context of a written

motion that was devoid of any specific facts. Therefore, we find that defendant was

provided with an opportunity to make a prima facie showing of discrimination (in his

motion), but fell woefully short. We conclude the trial court properly found that


                                            15
1-08-0354


defendant did not present a prima facie case of a Batson violation and thus the trial

court's analysis properly ended at the first stage. Under these circumstances, the trial

court's denial of defendant's motion was not clearly erroneous.

                                 Pro Se Representation

       Next, defendant contends the trial court should not have permitted him to

represent himself pro se because he was not mentally competent to do so. Defendant

argues that although he was found mentally competent to stand trial, he was not

mentally competent to conduct his own defense.

       Defendant relies on the Supreme Court opinion of Indiana v. Edwards, 554 U.S.

___, 171 L. Ed. 2d 345, 128 S. Ct. 2379 (2008). Defendant argues that Edwards

stands for the proposition that the federal constitution allows for a higher standard than

just basic fitness when the defendant chooses to represent himself. Defendant

maintains that the trial court should have conducted a separate inquiry or hearing as to

whether he was competent to proceed pro se.

       The issue in Edwards concerned a criminal defendant whom a state court found

mentally competent to stand trial if represented by counsel but not mentally competent

to represent himself pro se at trial. The Supreme Court considered whether under

these circumstances the Constitution forbade a state from insisting that the defendant

proceed to trial with counsel, thereby denying the defendant the right to represent

himself. The Court found that it was constitutional for a state to deny the defendant the

right to represent himself if the defendant was not mentally competent to do so.


                                            16
1-08-0354


Edwards, 554 U.S. at ___, 171 L. Ed. 2d at 351, 128 S. Ct. at 2382. In reaching this

determination, the Court noted its "foundational 'self-representation' case" of Faretta v.

California, 422 U.S. 806, 45 L. Ed. 2d 562, 95 S. Ct. 2525 (1975), which held that the

sixth and fourteenth amendments include a constitutional right to proceed without

counsel when a criminal defendant voluntarily and intelligently elects to do so.

Edwards, 554 U.S. at ___, 171 L. Ed. 2d at 352-53, 128 S. Ct. at 2383. However, the

Court made clear that Faretta did not answer the question presented in Edwards

because Faretta did not concern a defendant with mental competency issues, or what

is sometimes called a "gray-area" defendant. The Court reiterated that the question in

Edwards concerned whether there was a mental-illness-related limitation on the scope

of the right of self-representation. Edwards, 554 U.S. at ___, 171 L. Ed. 2d at 353, 128
S. Ct. at 2384. In finding that it was constitutional to limit this right, the Court reasoned

that an individual may well be able to satisfy the mental competence standard to stand

trial when represented by counsel, yet may be unable to carry out the basic tasks

needed to present his own defense without the help of counsel. Edwards, 554 U.S. at

___, 171 L. Ed. 2d at 355, 128 S. Ct. at 2386. The Court also noted that "mental

illnesses can impair the defendant's ability to play the significantly expanded role

required for self-representation even if he can play the lesser role of represented

defendant. [Citation.]" Edwards, 554 U.S. at ___, 171 L. Ed. 2d at 356, 128 S. Ct. at

2387. The Court additionally noted that, "a right of self-representation at trial will not

'affirm the dignity' of a defendant who lacks the mental capacity to conduct his defense


                                             17
1-08-0354


without the assistance of counsel. [Citation.]" Edwards, 554 U.S. at ___, 171 L. Ed. 2d

at 356, 128 S. Ct. at 2387.

       Initially, we note that despite defendant's contention, Edwards did not hold there

was a higher standard of competence requiring an additional inquiry before a trial court

permitted a defendant to proceed pro se. Rather, Edwards simply held that a

defendant's right to self-representation was not absolute and could be limited if a

defendant was not mentally competent to proceed pro se, yet was still competent to

stand trial with representation.

       Defendant maintains that his behavior throughout trial indicated that he was not

mentally competent to proceed pro se. He points to his "bizarre" theory of the case that

concerned his family members, a real-estate trust, his mother's guardianship

proceedings and his criminal allegations regarding Claude W. Allen, Jr.

       Here, once defendant was found fit to stand trial, the trial court allowed him to

proceed pro se based on his repeated requests to allow his public defender to

withdraw. The court noted that defendant was intelligent and capable of conducting his

own defense. Defendant performed all of the duties that an attorney would do,

including making an opening statement and closing argument, cross-examining

witnesses, entering exhibits into evidence, objecting to witnesses' testimony and

submitting jury instructions. The record does show obvious deficiencies in defendant's

self-representation as a result of defendant not being an attorney. However, these

deficiencies were not the result of mental incompetence. Defendant was able to carry


                                            18
1-08-0354


out the basic tasks needed to present his own defense without the help of counsel. We

heed the direction of the Court in Edwards that a "gray-area" defendant may be fit to

stand trial, yet not fit to play the significantly expanded role required of self-

representation. However, this defendant does not fit within that characterization.

       Further, defendant's argument on this issue invites this court to substitute its

judgment for that of the trial court regarding whether he was mentally competent to

proceed pro se. His reliance on Edwards in advancing his argument is misplaced.

Nothing in Edwards requires a trial court to do what defendant now argues should have

been done, i.e. the forced denial by the trial court of defendant's right to proceed pro se

although he was found mentally competent to stand trial. The record establishes that

the defendant was articulate when he engaged in discussion with the trial court and the

prosecutor during the proceedings. In fact, two trial judges had clearly given much

attention to the issue of defendant's mental ability to represent himself. Defendant went

to great lengths to convince the trial court that he was mentally fit to proceed pro se.

The trial court engaged in exchanges with defendant that outlined the difficulties

inherent in pro se representation. Yet, the defendant remained adamant in his desire to

discharge his defense attorney and proceed pro se. The discussions between

defendant and the trial court show articulate, clear, verbal exchanges. Subsequently,

the trial court had a final, extensive, and articulate exchange with defendant.

Defendant outlined his educational background and assured the trial court that he

understood and accepted the perils of pro se representation. The exchange ended with


                                              19
1-08-0354


the following:

       "DEFENDANT: Judge Hill if you give me a fair trial, I feel confident justice will be

served.

       THE COURT: All right. The court finds that the defendant has knowingly and

intelligently made the decision to represent himself in this jury trial."

Defendant's argument suggests that Edwards required the trial judge to apply a higher

standard than that required to determine mental fitness to stand trial, since he was

proceeding pro se. Edwards establishes no such requirement. The defendant having

used all of his skill and capacity to convince the trial court of his mental fitness, cannot

now say that the court should have looked beyond the information it was provided and

somehow discern unfitness to proceed pro se. There is no support in Edwards for such

a theory. The trial judge conducted the matter appropriately based on the information

before the court.

       Moreover, we disagree with defendant's characterization of his defense theory as

"bizarre." We view it more as his poor choice to pursue a defense that the evidence did

not support. Defendant consistently maintained that he stabbed his sister in defense of

his mother. However, because defendant did not understand the legal concept of self-

defense, much of the evidence he sought to admit at trial was deemed irrelevant. The

court even rejected defendant's proposed jury instruction on self-defense because

defendant had not presented sufficient evidence at trial to warrant a self-defense

instruction. Defendant was misguided by his own choices, not his lack of mental


                                              20
1-08-0354


competence. We find no error in the court permitting defendant to represent himself.

                                   Waiver of Counsel

      Next, defendant contends his waiver of counsel at trial was invalid. He argues

that because the trial court misled him on several occasions regarding his ability to

properly issue subpoenas, his waiver of counsel was not knowing and voluntary.

Specifically, defendant maintains that because he sent his subpoenas by mail, which

Judge Sumner advised defendant he could do, they had no legal effect because doing

so violated Cook County Circuit Court Rule 15.3(b), which provides that a subpoena

may not be served by a party.

      Cook County Circuit Court Rule 15.3(b) provides in part:

             "A subpoena may be served by the sheriff, by his deputy or by any

      person over 21 years of age and not a party. Service of a subpoena shall

      be made by delivering a copy thereof to the person named." Cook Co.

      Cir. Ct. R. 15.3(b).

      Defendant points out that as a result of the court's misinformation, none of the

witnesses he subpoenaed showed up at trial, which left him with no witnesses or

evidence at trial other than his own testimony.

      The State responds that defendant's service of subpoenas by mail was proper

because Rule 15.3(b) merely sets forth who may serve a subpoena and to whom the

subpoena should be delivered. It maintains that the rule does not support defendant's

position that serving a subpoena by mail has no legal effect.


                                           21
1-08-0354


       Here, regardless whether the court's statements regarding defendant's

subpoenas were misleading, defendant, acting as his own attorney, must comply with

the rules of procedure required of attorneys, and a court will not apply a more lenient

standard to pro se litigants. People v. Fowler, 222 Ill. App. 3d 157, 163 (1991).

Defendant was admonished about the consequences of proceeding pro se and that he

would be required to perform as an attorney would and the court could not provide any

legal assistance to him. Defendant informed the court that he fully understood the

court's admonitions and that he wanted to proceed pro se. Thus, defendant complains

of a situation entirely of his own making. It is well settled that a defendant may not be

heard to complain of errors that he injected into his own trial. People v. Scott, 148 Ill.
2d 479, 531 (1992). We find that any statement the trial court made regarding

subpoenas did not act to nullify defendant's waiver of counsel.

                       Opening Statement and Closing Argument

       Next, defendant contends the State's comments in its opening statement and

closing argument denied him a fair trial because the State commented on his right to

proceed pro se. Defendant argues that the State repeatedly invoked the theme of

"control" to explain why defendant stabbed the victim and why he chose to represent

himself, which denied him a fair trial because defendant's assertion of his constitutional

right to represent himself cannot be used as evidence of guilt in a criminal trial.

       Defendant points to the State's following comments in its opening statement.

       "The defendant who sits before you today, he likes control. He likes to


                                             22
1-08-0354


     control the situation. That's part of the reason he's sitting their [sic] alone

     today.

                                           ***

              This defendant on August 7th of 2004 resented the fact that he had

     no control over the situation with his mother and Debbie Whitebear.

     Debbie Whitebear was the obstacle at that point on that day between him

     and his mother. And his way to get control of that situation was to take

     her out, and that's what he did. He committed the offense of first degree

     murder."

     Defendant points to the State's following comments in its closing argument.

     "The reason why we have been in this courtroom for the past four days is

     the defendant's insatiable appetite for control over his sick mother, her

     property, and his sibling rivalry, and his perception that his siblings were

     being favored or treated differently than he was. Him being treated

     unfavorably as opposed to his two sisters. That is essentially what has

     motivated this defendant to take the life of Debbie Allen Whitebear.

                                           ***

              And he again asserted control over the situation taking the life of

     Debbie Allen Whitebear. He controlled the situation, he seized control of

     that situation by bursting into that house and plunging a knife into the

     chest of Debbie Allen Whitebear. He seized control of his own defense by


                                            23
1-08-0354


       sitting alone at that table. But when you retire to the jury room, he is not

       in control of your verdict. You control that. And you can control the fact

       that you can bring defendant to justice for the killing of Debbie Allen

       Whitebear by finding him guilty of first degree murder on all counts."

       The character and scope of an attorney's opening and closing arguments are left

to the trial court's discretion, and prosecutors are afforded wide latitude in their closing

arguments. People v. Ellis, 315 Ill. App. 3d 1108, 1121 (2000). Prosecutors may

comment on the relevant evidence as well as any fair and reasonable inferences

therefrom. People v. Nicholas, 218 Ill. 2d 104, 121 (2005). A prosecutor's remarks will

not warrant a new trial unless they are so prejudicial to the defendant that, absent those

remarks, there is doubt as to whether the jury would have rendered a guilty verdict.

People v. Nieves, 193 Ill. 2d 513, 532-33 (2000). When our consideration implicates

the legal question of whether a prosecutor's comments warrant a new trial, our review is

de novo. People v. Wheeler, 226 Ill. 2d 92, 121 (2007).

       Defendant argues that the State's continued emphasis on his desire for control

was improper as it related to his constitutional right to represent himself at trial.

       Here, we find no error in the State's comments. The State's comments simply

acknowledged that defendant was "sitting alone" at the defense table. The State did

not go in any details about defendant's pro se representation and did not ask the jury to

draw any negative inferences from that representation. The State's additional

comments that defendant stabbed the decedent because of his desire for control was a


                                              24
1-08-0354


fair inference from the evidence presented at trial. We do not find that but for the

State's remarks, the verdict would have been any different. Further, we reject

defendant's contention that we should equate the State's acknowledgment of defendant

representing himself with a prosecutor's comment on a defendant's failure to testify at

trial.

                                     General Verdict Form

         Lastly, defendant contends he was denied a fair trial because a general verdict

form was used rather than separate verdict forms for the various theories of first-degree

murder with which defendant was charged. Defendant argues that because a general

verdict form was used, the jury's verdict did not reflect whether it found him guilty of

intentional murder, knowing murder or felony murder. He maintains that if the jury

found him guilty of felony murder, such a finding would have precluded the trial court

from sentencing him to consecutive terms of imprisonment for murder and the

underlying felony of home invasion. Defendant argues that we should vacate the

conviction and sentence for home invasion.

         The offense of first-degree murder is defined as:

         "(a) A person who kills an individual without lawful justification commits

         first degree murder if, in performing the acts which cause the death:

                (1) he either intends to kill or do great bodily harm to that individual

                or another, or knows that such acts will cause death to that

                individual or another; or


                                               25
1-08-0354


              (2) he knows that such acts crate a strong probability of death or

              great bodily harm to that individual or another; or

              (3) he is attempting or committing a forcible felony other than

              second degree murder." 720 ILCS 5/9-1(a) (West 2006).

       In Illinois, it is clear that, where a general murder verdict is delivered for a

defendant who is charged with murder in multiple counts alleging intentional, knowing,

and felony murder, the defendant is presumed to be convicted of the most serious

offense of intentional murder, and judgment and sentence should be entered on that

count. People v. Braboy, 393 Ill. App. 3d 100, 107 (2009). However, when a defendant

who is charged with intentional or knowing murder and felony murder requests a

separate verdict form for felony murder and such a request has a basis in the evidence

presented at trial, the separate verdict form must be given or consecutive sentences

cannot be imposed based on the offense underlying the felony murder. People v.

Smith, 233 Ill. 2d 1, 10 (2009); see also People v. Battle, 393 Ill. App. 3d 302, 313

(2009) (when a defendant requests separate verdict forms for the separate theories of

murder, and the request is denied, the general verdict form must be interpreted as a

finding of guilty of felony murder and the defendant cannot be convicted of the

underlying felony).

       Here, defendant did not request separate verdict forms. Therefore, Smith is

inapplicable since Smith is limited to situations in which the trial court actually denied a

request for separate verdict forms. Braboy, 393 Ill. App. 3d at 108. As such, defendant


                                              26
1-08-0354


is presumed guilty of the most serious offense of intentional murder and the trial court's

judgment and sentence was proper.

      Accordingly, we affirm the judgment of the circuit court.

      Affirmed.

      CUNNINGHAM, P.J, and HOFFMAN, J., concur.




                                            27
1-08-0354


            REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT



THE PEOPLE OF THE STATE OF ILLINOIS,

                   Plaintiff-Appellee,
v.

RODERICK T. ALLEN,

                   Defendant-Appellant.


                                    No. 1-08-0354

                              Appellate Court of Illinois
                            First District, Second Division

                                     May 25, 2010


               JUSTICE KARNEZIS delivered the opinion of the court.

                  CUNNINGHAM, P.J. and HOFFMAN, J., concur.


                    Appeal from the Circuit Court of Cook County.

                  The Honorable Arthur F. Hill, Jr., Judge Presiding.



For APPELLANT, Michael J. Pelletier, State Appellate Defender, Patricia Unsinn,
Deputy Defender (Katherine M. Donahoe, Assistant Appellate Defender, of counsel)

For APPELLEE, Anita Alvarez, State's Attorney of Cook County (James E. Fitzgerald,
Ashley A. Romito, Jessica R. Ball, Assistant State's Attorneys, of counsel)




                                          28